
	

113 HR 2919 : Open Book on Equal Access to Justice Act
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 2919
		IN THE SENATE OF THE UNITED STATES
		May 7, 2014Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend titles 5 and 28, United States Code, to require annual reports to Congress on, and the
			 maintenance of databases on, awards of fees and other expenses to
			 prevailing parties in certain administrative proceedings and court cases
			 to which the United States is a party, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Open Book on Equal Access to Justice Act.
		2.Modification of equal access to justice provisions
			(a)Agency proceedingsSection 504 of title 5, United States Code, is amended—
				(1)in subsection (c)(1), by striking , United States Code;
				(2)by redesignating subsection (f) as subsection (i); and
				(3)by striking subsection (e) and inserting the following:
					
						(e)
							(1)The Chairman of the Administrative Conference of the United States, after consultation with the
			 Chief Counsel for Advocacy of the Small Business Administration, shall
			 report to the Congress, not later than March 31 of each year, on the
			 amount of fees and other expenses awarded during the preceding fiscal year
			 pursuant to this section. The report shall describe the number, nature,
			 and amount of the awards, the claims involved in the controversy, and any
			 other relevant information that may aid the Congress in evaluating the
			 scope and impact of such awards. The report shall be made available to the
			 public online.
							(2)
								(A)The report required by paragraph (1) shall account for all payments of fees and other expenses
			 awarded under this section that are made pursuant to a settlement
			 agreement, regardless of whether the settlement agreement is sealed or
			 otherwise subject to nondisclosure provisions.
								(B)The disclosure of fees and other expenses required under subparagraph (A) does not affect any other
			 information that is subject to nondisclosure provisions in the settlement
			 agreement.
								(f)The Chairman of the Administrative Conference shall create and maintain online a searchable
			 database containing the following information with respect to each award
			 of fees and other expenses under this section:
							(1)The case name and number of the adversary adjudication, if available, hyperlinked to the case, if
			 available.
							(2)The name of the agency involved in the adversary adjudication.
							(3)A description of the claims in the adversary adjudication.
							(4)The name of each party to whom the award was made.
							(5)The amount of the award.
							(6)The basis for the finding that the position of the agency concerned was not substantially
			 justified.
							(g)The online searchable database described in subsection (f) may not reveal any information the
			 disclosure of which is prohibited by law or court order.
						(h)The head of each agency shall provide to the Chairman of the Administrative Conference in a timely
			 manner all information requested by the Chairman to comply with the
			 requirements of subsections (e), (f), and (g).
						.
				(b)Court casesSection 2412(d) of title 28, United States Code, is amended by adding at the end the following:
				
					(5)
						(A)The Chairman of the Administrative Conference of the United States shall submit to the Congress,
			 not later than March 31 of each year, a report on the amount of fees and
			 other expenses awarded during the preceding fiscal year pursuant to this
			 subsection. The report shall describe the number, nature, and amount of
			 the awards, the claims involved in each controversy, and any other
			 relevant information that may aid the Congress in evaluating the scope and
			 impact of such awards. The report shall be made available to the public
			 online.
						(B)
							(i)The report required by subparagraph (A) shall account for all payments of fees and other expenses
			 awarded under this subsection that are made pursuant to a settlement
			 agreement, regardless of whether the settlement agreement is sealed or
			 otherwise subject to nondisclosure provisions.
							(ii)The disclosure of fees and other expenses required under clause (i) does not affect any other
			 information that is subject to nondisclosure provisions in the settlement
			 agreement.
							(C)The Chairman of the Administrative Conference shall include and clearly identify in the annual
			 report under subparagraph (A), for each case in which an award of fees and
			 other expenses is included in the report—
							(i)any amounts paid from section 1304 of title 31 for a judgment in the case;
							(ii)the amount of the award of fees and other expenses; and
							(iii)the statute under which the plaintiff filed suit.
							(6)The Chairman of the Administrative Conference shall create and maintain online a searchable
			 database containing the following information with respect to each award
			 of fees and other expenses under this subsection:
						(A)The case name and number, hyperlinked to the case, if available.
						(B)The name of the agency involved in the case.
						(C)The name of each party to whom the award was made.
						(D)A description of the claims in the case.
						(E)The amount of the award.
						(F)The basis for the finding that the position of the agency concerned was not substantially
			 justified.
						(7)The online searchable database described in paragraph (6) may not reveal any information the
			 disclosure of which is prohibited by law or court order.
					(8)The head of each agency shall provide to the Chairman of the Administrative Conference of the
			 United States in a timely manner all information requested by the Chairman
			 to comply with the requirements of paragraphs (5), (6), and (7), including
			 the Attorney General of the United States and the Director of the
			 Administrative Office of the United States Courts.
					.
			(c)Clerical amendmentsSection 2412 of title 28, United States Code, is amended—
				(1)in subsection (d)(3), by striking United States Code,; and
				(2)in subsection (e)—
					(A)by striking of section 2412 of title 28, United States Code, and inserting of this section; and
					(B)by striking of such title and inserting of this title.
					(d)Effective date
				(1)In generalThe amendments made by subsections (a) and (b) shall first apply with respect to awards of fees and
			 other expenses that are made on or after the date of the enactment of this
			 Act.
				(2)Initial reportsThe first reports required by section 504(e) of title 5, United States Code, and section 2412(d)(5)
			 of title 28, United States Code, shall be submitted not later than March
			 31 of the calendar year following the first calendar year in which a
			 fiscal year begins after the date of the enactment of this Act.
				(3)Online databasesThe online databases required by section 504(f) of title 5, United States Code, and section
			 2412(d)(6) of title 28, United States Code, shall be established as soon
			 as practicable after the date of the enactment of this Act, but in no case
			 later than the date on which the first reports under section 504(e) of
			 title 5, United States Code, and section 2412(d)(5) of title 28, United
			 States Code, are required to be submitted under paragraph (2) of this
			 subsection.
				
	Passed the House of Representatives May 6, 2014.Karen L. Haas,Clerk
